DETAILED ACTION
Acknowledgments
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final action is in reply to the 14928905 RCE filed on 07/22/2022
Claims 1, 6, and 11 have been amended.
Claims 2, 7, 12, 16 and 17 have been cancelled.
Claims 1, 3 – 6, 8 – 11, and 13 – 15 are currently pending and have been examined.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 
Examiner Initiated Interview
Examiner Tsui and Examiner Schmucker discuss with the applicant and the amended claims and the claimed invention on July 27th 2022. No agreement was reached, the reply reflects the discussion on the telephone interview.

Response to Arguments
Response to 101
 The examiner states that the applicants amended claim limitation does not overcome 101. The examiner states that the applicants amended claim:
 The examiner acknowledges the applicants revisions to claim to comply with 101, however the claims currently not patent eligible because the claims are still directed to an abstract idea not integrated into a practical application. The elements of concerned are written under 112b, but briefly disclosed here as needing to be addressed:
Meal type (time of day) - 
Time period within relation to the collection of the ROC’s per collection
Time period with relation to determine the “meal Type” i.e. dining time
Clarifying “ a percentage of the meal type within the first time period”
Estimated price per person ~ spec does not disclose a per person basis, only per transaction

The examiner recommends the applicant clarify elements of the claim to direct the claims towards the path of patent eligibility.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 6, 8 – 11, and 13 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, 6 and 11 states of “meal type” however the applicant has not distinctly stated how the meal type is defined. To clarify the examiner recommends the applicant amend the claims to include at least a first time period with respect to ROC’s and a second time period wherein the merchant category meal type is based off a second time period wherein the second time period is the dining period. The examiner states defining the two time periods clarifies a first time period for the Record of Charge and wherein the meal type is based off a dining period wherein there is a first dining period and wherein the second time period is the dining period.
Claim 1, 6 and 11 additionally states of “ a percentage of the meal type within the first time period” but does not explicitly disclose on what this is for or how it’s used. The specification and drawings point to figure 52 which uses the percentages to determine the number of transactions that fall within a particular price. The examiner recommend the applicant to clarify how the percentage of meal type with respect to the dining times associated with the meal types.

Claim 1, 6 and 11 additionally states “estimated price per person” within the claims as not defined within the specification. The specification does not disclose a definition for estimated price per person and the broadest reasonable interpretation would be the estimate price per person would mean that the estimate price would be for each individual. However, the  spec in Figure 52 appears to determine the estimate price per person as the total cost of the  ROC regardless of the number of individuals that may, or may not be, included in that particular ROC.   Since the plain meaning of price per person includes determining how many people are involved in a particular bill (ROC) and then taking an average of the bill to determine the estimated price per person (one option besides actual calculation of what every individual spent) but the specification alludes to another meaning for price per person, and Applicant’s representative, in a phone conversation on Wednesday 27 August 2022, agreed that the specification and the invention was using the total check (ROC) as the estimated price per person. Because of the different interpretations of the claims the limitation is indefinite and the examiner recommends the applicant clarify exactly how the estimated price per person is calculated, either via the total ROC or some sort of average based on the number of individuals on a particular ROC .  

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1, 3 – 6, 8 – 11, and 13 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A Prong 1: The claims recite an abstract idea of determining a  recommendation to a consumer based on merchant estimated price per person qualitative data of analyzing, filtering and identifying, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 1, representative of claims 6 and 11, includes the following limitations:
identifying a plurality of records of charges (ROCs) associated with a set of merchants, wherein the ROC’s represent an amount of spend by a consumer on a meal with the set of merchants, each ROC comprising a data set, each data set comprising information at least indicating a time a transaction of a merchant occurred, 
filtering the plurality of ROCs based on a first merchant category, the filtering comprising identifying a first subset of ROCs that are with merchants of a type corresponding to the first merchant category, the first merchant category being a meal type
filtering the first subset based on a first time period, the filtering comprising of a second subset of ROCs that have transaction that occurred during the first time period; 
analyzing the data set of each ROC in second subset, and based on the analysis, determining a type of transaction of the ROCs in the second subset, the type of transaction representing a percentage of the meal type within the first time period;  
determining qualitative data related to the second subset of ROCs associated with the type of transaction, the determination comprising analyzing the second subset ROCs associated with the type of transaction and determining a maximum percentage of the ROCs in the second subset associated with the type of transaction, a total number of ROCs in the second subset associated with the type of transaction and a range of ROC amounts based on the data set of each ROC in the second subset associated with the type of transaction; 
determining an estimated price per person spent on the meal type based on the qualitative data; 
generating a recommendation for a merchant from the set of merchants to a consumer based on the determined estimated price per person, 
for each of the set of merchants,
i. comparing a number of days since a last ROC for the merchant to a maximum number of consecutive days plus a buffer value during which the merchant was not associated with a ROC
ii. Based on the comparing in i. determining a merchant status indicating an active or inactive status for the POS device of the merchant
 communicating the recommendation to a consumer based on the determined merchant status

The examiner interprets the claims with regard to the i.e. data structure and modification of the data structure as simply filling in the blanks of a table. And therefore is still abstract. This is interpreted as such and in light of the specification. Additionally the specification only discusses the list data structures in para. 0122 and see additionally fig. 13 - 16. 

Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Computer-based system;
Computing device over a network;
Processor;
Non-transitory memory;
Non-transitory, tangible computer readable storage medium
within a data entry of a data structure hosted by a provider associated with the computing device
These additional elements are not indicative of integration into a practical application because:
Regarding the computer based system, computing device over a network, processor, non-transitory memory, non-transitory, tangible computer readable storage medium, within a data entry of a data structure hosted by a provider associated with the computing device they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
The additional element of a point-of-sale (POS) device is re-evaluated to determine whether it constitutes significantly more. Examiner finds that the additional element of a point-of-sale (POS) device of which is insignificant extra-solution activity (e.g. insignificant application). See MPEP 2106.05(g).
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of computer based system, computing device over a network, processor, non-transitory memory, non-transitory, tangible computer readable storage medium, within a data entry of a data structure hosted by a provider associated with the computing device are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of computer based system, computing device over a network, processor, non-transitory memory, non-transitory, tangible computer readable storage medium and within a data entry of a data structure hosted by a provider associated with the computing device are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of computer based system, computing device over a network, processor, non-transitory memory, non-transitory, tangible computer readable storage medium are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional element of a point-of-sale (POS) device is re-evaluated to determine whether it constitutes significantly more. Examiner finds that the additional element of a point-of-sale (POS) device of which is insignificant extra-solution activity (e.g. insignificant application). See MPEP 2106.05(g).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 3 recites providing, by the computing device, the estimated price per person as part of a review of the restaurant, which is merely describing data and further defining the abstract idea.
Claim 4 recites converting, by the computing device, the estimated price per person into an indicia indicating the estimated price per person, which is insignificant extra-solution activity (e.g. insignificant application). See Apple, Inc. v. Ameranth, 842 F.3d 1229, 1241-1242 and MPEP 2106.05(g) and iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
Claim 5 recites wherein the range of ROC amounts may include a plurality of ranges of ROC amounts, which is merely describing data and further defining the abstract idea.

Proposed Claim language:
A method comprising: 
identifying, by a computing device, a plurality of records of charges (ROCs) associated with a set of merchants, wherein the ROCs represent an amount of spend by a consumer on a meal with the set of merchants, each ROC comprising a data set within a data entry of a data structure hosted by a provider associated with the computing device, each data set comprising information at least indicating a time of transaction with a point- of-sale (POS) device of a merchant occurred within a first time period;
filtering, by the computing device, the plurality of ROCs based on a first merchant category, the filtering comprising identifying a first subset of ROCs that are with merchants of a type corresponding to the first merchant category, the first merchant category being a meal type, wherein the ROCs associated with the first merchants category meal type is based on a dining period; 
filtering, by the computing device, the first subset of ROCs based on the first time period, the filtering comprising of a second subset of ROCs that have transaction that occurred during the first period; 
analyzing, via the computing device, the data set of each ROC in thefirst subset and second subset, and based on the analysis, determining a type of transaction of the ROCs in the first subset and second subset within the first time period, the type of transaction representing a percentage of the meal type based on a first dining or a second dining period within the first time period; 
determining, by the computing device, based on the first dining period or the second dining period, the determination comprising analyzing the second subset of ROCs associated with the type of transaction based on the first dining period or the second dining period and determining a maximum percentage of the ROCs in the second subset associated with the type of transaction based on the first dining period or the second dining period, a total number of ROCs in the second subset associated with the type of transaction based on the first dining period or the second dining period, and a range of ROC amounts based on the data set of each ROC in the second subset associated with the type of transaction based on the first dining period or the second dining period;
determining, by the computing device, an estimated price per transactionbased on a first dining period or second dining period 
generating, by the computing device, a recommendation for a merchant from the set of merchants to a consumer based on the determined estimated price pertransaction; for each of the set of merchants,
(i) comparing a number of days since a last ROC for the merchant to a maximum number of consecutive days plus a buffer value during which the merchant was not associated with a ROC, and
(ii) based on the comparing in (1), determining a merchant status indicating an active or an inactive status for the POS device of the merchant; and
communicating, by the computing device over a network, the recommendation to the consumer based on the determined merchant status.

Potentially Allowable Subject Matter
Claims 1, 3-6, 8-11, 13 -15 are potentially allowable subject to applicant’s ability to overcome the 101 and the 112 rejections.

Conclusion 
No claims allowed
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 7959074 – Chopra et al. – Selective authorization of item transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                              /A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681